UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6307



BERNARDO FIGUEROA,

                                              Plaintiff - Appellant,

          and


RAYMOND ATKINS; LATELL CARLOS; LABARRY ANDRE
BEELER; BERNARD HAILSTOCK; RICKY ARCHIE; TROY
ANTHONY ANGE; JASON W. GREGORY; ERICK GUZMAN;
JOSE DIAZ; DUY TRAN; CHARLES BROWN; ARTIE
JONES,

                                                          Plaintiffs,

          versus


RONALD J. ANGELONE; S. K. YOUNG, Warden,
Wallens Ridge State Prison; A. P. HARVEY,
Assistant Warden Operations; R. B. PHILLIPS;
R. A. YOUNG, Regional Director; JOHN DOES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-939-7)


Submitted:   April 12, 2001                 Decided:   April 23, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.
Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Bernardo Figueroa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bernardo Figueroa appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.*   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Figueroa v. Angelone, No. CA-00-939-7 (W.D.

Va. Feb. 8, 2001).     To the extent that Figueroa seeks mandamus

relief, we note that any such request is moot.     We deny as moot

Figueroa’s motion for a temporary restraining order and/or prelim-

inary injunction. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                               AFFIRMED IN PART; DISMISSED IN PART



     *
       We note that while the notice of appeal lists twelve other
inmates who were Plaintiffs below as joining in this appeal, only
Figueroa signed the notice of appeal. All Appellants other than
Figueroa are therefore dismissed from this appeal. See Covington
v. Allsbrook, 636 F.2d 63, 63-64 (4th Cir. 1980).

                                 2